Citation Nr: 0815493	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina.

In the April 2008 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to 
service connection for neuropathy of the lower extremities, 
secondary to service-connected diabetes mellitus.  This claim 
is referred to the originating agency for appropriate action.

In April 2008, after certification of this appeal to the 
Board, the veteran's representative submitted additional 
pertinent evidence.  This was subsequently followed by a 
written waiver of the veteran's right to have this evidence 
considered by the originating agency.


FINDING OF FACT

A right ankle disability was not present within one year of 
the veteran's discharge from service, is not etiologically 
related to service, and was not caused or chronically 
worsened by a service-connected disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active duty, the incurrence or aggravation of arthritis of 
the right ankle during such service may not be not be 
presumed, and a right disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005.  Although this 
notice was sent after the initial adjudication of the claim 
and the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim, the 
Board finds that there is no prejudice to the veteran  in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following its receipt of all 
pertinent evidence, the originating agency readjudicated the 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that service connection is not warranted for a 
right ankle disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran does not contend that service connection is 
warranted for his right ankle disability on a direct or 
presumptive basis, nor does the evidence support a grant of 
service connection for this disability on a direct or 
presumptive basis.  

The veteran does contend that service connection is warranted 
for this disability because it is etiologically related to 
his service-connected diabetes mellitus.  While the Board has 
considered the veteran's contentions, as a lay person, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no medical evidence 
whatsoever linking the claimed disability to a service-
connected disability.  Moreover, in June 2003, the veteran 
was afforded a VA contract examination by QTC Medical 
Services.  He was diagnosed with status postoperative surgery 
to repair a fracture of the right ankle.  In response to the 
veteran's claim that his diabetes mellitus prevented his 
right ankle from healing, the physician stated that there was 
no evidence showing that the veteran's right ankle had 
problems with healing such as chronic ulceration, broken 
skin, or osteomyelitis.  In a subsequent examination in June 
2004, also performed by QTC Medical Services, the physician 
rendered a similar conclusion and found that although the 
veteran experiences decreased range of motion with an 
anatalgic gait and diminished weight bearing capabilities in 
his right ankle, these manifestations are not due to his 
service-connected diabetes mellitus.  The opinion was 
properly supported.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.



ORDER

Entitlement to service connection for a right ankle fracture 
disability, claimed as secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


